Title: Thomas Jefferson to Andrew Moore, 2 October 1813
From: Jefferson, Thomas,Miller, Joseph
To: Moore, Andrew


          Dear Sir Monticello Oct. 2. 13.
          I take the liberty of troubling you on behalf of a Capt Joseph Millar, stationed at Charlottesville as an Alien; and will state his case as represented to me, and as believed by me. his father
			 & mother came over about 1768. to Maryland to settle there. he was born there soon after their arrival, and the father dying, the mother thought it safest to return to her friends in Ireland where this son was brought up. he took to the seafaring business which he has followed all his life, except
			 4. years that he was engaged in a brewery in England. his voyages have been chiefly between England, the US. and the Baltic. a brother of his settled in Norfolk was a citizen and died there not long since, possessed of 9 houses, and a plantation. the Capt hearing of it, left England the 1st of Nov. last to come and look after the property. he says it had been reported then in Liverpool, but was not believed that we had declared war. he had a passage of 105. days & therefore did not arrive in the Chesapeak till Feb. 8. was taken possession of by the English squadron, detained 10. days, ordered back, and attempting to get into the Delaware was ship wrecked. this is his case, and his birth in Maryland, as soon as he can get the proofs, will establish him a citizen. he asks permission to go in the mean time, gather up his
			 property and put it into a course of being taken care of.
			 his
			 conduct here has been such as to acquire the esteem of all the neighbors insomuch that he is the inmate of all their houses & is looking out for a piece of land to settle here, never
			 intending to
			 leave the state again. in his principles he is as much an Anti-Anglican, and as fully with us in feelings as any one of us, and I am not afraid to make myself answerable that he shall have no
			 communication with the British during the stay in Norfolk with which you may be so good as to indulge him. he thinks he could not arrange his affairs there in less than from a fortnight to a month, so as to take up his final residence here.
			 after
			 he shall have recieved the proofs of his birth in Maryland, he is advised to proceed to establish his citizenship by taking out a Habeas-corpus, returnable before some federal judge, who may decide on it. the answer which you may be pleased to give,
			 or the formal permission will probably come more certainly if directed to me; and he is anxious to set out immediately to look
			 to his affairs.
			 for coming from the north to Norfolk by water, he was permitted to stay there only two days to get his linen washed, & advised to keep within doors, so that he did not even see his property while there. bei having become intimate in my family, and much with us, I feel an interest for his success, and have the most perfect confidence in his honesty and sincere dispositions towards
			 our country, and
			 shall therefore be gratified by any indulgence which your duty may permit you to extend to him; and I avail myself with pleasure of this opportunity of assuring you of my great & friendly esteem & respect.
          Th:
            Jefferson
        